Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4 in the reply filed on July 8, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be serious burden to examine both Groups.  This is not found persuasive because initially, as asserted in the restriction requirement, the product can be made by a materially different process indicating the Groups being distinct. Additionally, given that the product can be made by a different method indicates that the claimed method would not necessarily be found when searching the product. More specifically, prior art applicable to one would not necessarily be applicable to the other. Further, given that Group I is a product and Group II is a method, the Groups have different classification and would require a separate search. For these reasons, burden would be present if the Groups were not restricted.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because “lithium superoxide (Li2O)” renders the claim unclear. Specifically, as it is well known in the art that lithium superoxide is LiO2 and standard lithium oxide is Li2O, it is unclear what compound Applicants are intending to claim. 
Claims 2-4 are rejected for being dependent on claim 1 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwoo et al. (US Pub 20200270171) having a priority date prior to Applicants’ effective filing date.
It is noted that Applicant cannot rely upon their certified copy of the foreign priority application having a filing date Feb. 22, 2019 to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claims 1-3: Gwoo teaches an enamel composition comprising a composition overlapping that claimed (see entire disclosure) which provides for a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 

2. 	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwoo et al. (US Pub 20200270171) having a priority date prior to Applicants’ effective filing date in view of Choi (US Pub 20180215654).
Regarding claim 4: Gwoo teaches a cooking appliance comprising a cavity configured to define a cooking chamber, a door configured to selectively open and close the chamber, a heating source configured to supply heat to the chamber and a coating layer coated on an inner surface of the cavity or door. 
Although Gwoo does not explicitly recite a buffer layer between the above-mentioned inner surface and coating but instead, teaches that the coating may be directly applied without a buffer (see 0048), Gwoo does not actually teach away from such a buffer. Rather, Gwoo only appears to be discussing that the coating has enhanced adhesion, etc. and since it “may be” directly applied, the layer may be simply formed (0048).
As Choi, who similarly teaches a cooking appliance similar to Gwoo, teaches that an enamel coating can be applied to an inner surface of the cavity or door directly for improved production efficiency, etc. or via a buffer layer for improved adhesion (see 0035-0036), it would have been obvious to one having ordinary skill at the time of invention to modify Gwoo to include a buffer therebetween if one desired further improved adhesion. 

3.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwoo et al. (US Pub 20200270170) having a priority date prior to Applicants’ effective filing date.
It is noted that Applicant cannot rely upon their certified copy of the foreign priority application having the date Feb. 22, 2019 to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claims 1-3: Gwoo teaches an enamel composition comprising a composition overlapping that claimed (see entire disclosure) which provides for a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 

4.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwoo et al. (US Pub 20200270170) having a priority date prior to Applicants’ effective filing date in view of Choi (US Pub 20180215654).
Regarding claim 4: Gwoo teaches a cooking appliance comprising a cavity configured to define a cooking chamber, a door configured to selectively open and close the chamber, a heating source configured to supply heat to the chamber and a coating layer coated on an inner surface of the cavity or door. 
Although Gwoo does not explicitly recite a buffer layer between the above-mentioned inner surface and coating but instead, teaches that the coating may be directly applied without a buffer (see 0044), Gwoo does not actually teach away from such a buffer. Rather, Gwoo only appears to be discussing that the coating “may be” directly applied for simplifying manufacturing (0044)
As Choi, who similarly teaches a cooking appliance similar to Gwoo, teaches that an enamel coating can be applied to an inner surface of the cavity or door directly for improved production efficiency or via a buffer layer for improved adhesion (see 0035-0036), it would have been obvious to one having ordinary skill at the time of invention to modify Gwoo to include a buffer therebetween if one desired further improved adhesion. 

5.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 20130299484) in view of Kim (KR20130125918, using English translation) or Choi (US Pub 20180215654).
Regarding claim 1-3: Lee teaches an enamel composition comprising 10-25wt% SIO2 (0029), 0.1-5% B2O3 (0050), 5-15% Na2O, 0.1-10% K2O (0038), 0.1-5% Li2O (0039), 0.1-10wt% ZnO (0047), 5-20wt% TiO2 (0030) and 3-10% Bi2O3 (0051). While Lee may not disclose the presence of NaF, they also do not exclude it. 
	As Kim and Choi, who each similarly teaches an enamel composition, discloses that NaF can be added as desired for controlling the surface tension of the coating, etc. (see 0.1-10wt% NaF in Kim pg 5; 1-4wt% NaF in Choi par 0084-0086), it would have been obvious to one having ordinary skill at the time of invention to modify Lee to include NaF according to Kim or Choi for controlling surface tension.
The above composition overlaps with that claimed and provides for a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
Regarding claim 4: Lee teaches a cooking appliance comprising a cavity configured to define a cooking chamber, a door configured to selectively open and close the chamber, a heating source configured to supply heat to the chamber and a coating layer coated on an inner surface of the cavity or door. 
Although Lee does not explicitly recite a buffer layer between the above-mentioned inner surface and coating but instead, teaches that the coating may be directly applied without a buffer (see 0076), Lee does not actually teach away from such a buffer. Rather, Lee only appears to be discussing that the coating “may be” directly applied (0076).
As Choi, who similarly teaches a cooking appliance similar to Lee, teaches that an enamel coating can be applied to an inner surface of the cavity or door directly for improved production efficiency or via a buffer layer for improved adhesion (see 0035-0036), it would have been obvious to one having ordinary skill at the time of invention to modify Lee to include a buffer therebetween if one desired further improved adhesion. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,401,201. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations would have been obvious in view of the prior art discussed above.
7.	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,292, 743. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations would have been obvious in view of the prior art discussed above.
8.	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,274060. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations would have been obvious in view of the prior art discussed above.
9.	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11396472. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations would have been obvious in view of the prior art discussed above.
10.	Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10 of copending Application No. 17/117359 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations would have been obvious in view of the prior art discussed above.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/117440 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations would have been obvious in view of the prior art discussed above.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.	Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16796102 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations would have been obvious in view of the prior art discussed above.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784